Case 1:20-cv-04669-GBD Document 38 Filed 10/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ATHENA ART FINANCE CORP.,
Plaintiff,
-against-
: ORDER
THAT CERTAIN ARTWORK BY JEAN-MICHEL:
BASQUIAT ENTITLED HUMIDITY, 1982, : 20 Civ. 4669 (GBD)

IN REM,

Defendant-in-Rem.

GEORGE B. DANIELS, District Judge:

The parties are ordered to submit a letter no later than Friday, October 9, 2020, apprising
this Court as to the status of this matter. The letter should include information regarding the
upcoming October 15, 2020 initial conference, including but not limited to what the parties intend
to discuss at the conference, which parties are expected to attend the conference, and the status of

the appeal pending in the United Kingdom.

Dated: October 6, 2020
New York, New York
SO ORDERED.

“) = 4
6
REPRGI TATES DISTRICT JUDGE
